This cause was tried in the County Court of Van Zandt County and resulted in the conviction of appellant, and the imposition of a fine of $10.
The trial court adjourned on the 1st day of July, 1911, and the record shows that the purported statement of facts was not filed by the county clerk until July 27, 1911. This is too late, and the statement of facts can not be considered by this court. The motion of the Assistant Attorney-General to strike same from the record is sustained, Hooper v. State, 62 Tex.Crim. Rep., 138 S.W. Rep., 396; McGowen v. State, 63 Tex.Crim. Rep., 138 S.W. Rep., 402.
Appellant has filed his brief in this court, and in assignment No. 1 insists that as the indictment charges the appellant with pulling *Page 515 
down and injuring the fence of W.G. Amos, without the consent ofW.J. Amos, the indictment is bad because of variance in the name of the alleged owner, and that of the party whose consent was wanting. There is no merit in this contention. See article 444, Code Criminal Procedure; Cotton v. State, 4 Tex. 260; Stockton v. State, 25 Tex. 772; White's Code of Criminal Procedure, 248; Hunter v. State, 8 Texas Crim. App., 75; Wampler v. State, 28 Texas Crim. App., 353.
The bills of exception were all filed on July 28, more than twenty days subsequent to the adjournment of court, and this being a misdemeanor case, the bills can not be considered, and the motion of the Assistant Attorney-General to strike them from the record is sustained.
In the absence of a statement of facts and bills of exception, the other assignments in the motion for a new trial present no error.
The judgment is affirmed.
Affirmed.